 1                                                               JS-6
 2
 3
 4
 5
 6
 7
 8
                     UNITED STATES DISTRICT COURT
 9
                   CENTRAL DISTRICT OF CALIFORNIA
10
11 BARBARA PHELPS,                 Case №. 2:18-cv-06633-ODW (MRWx)
12               Plaintiff,
13         v.                      JUDGMENT
14 PS LOS ANGELES - PICO BLVD.,
15 INC.,
                 Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  1
 1         Pursuant to the Court’s Order Granting Defendants’ Motion for Summary
 2   Judgment it is HEREBY ORDERED, ADJUDGED, AND DECREED that:
 3         1. Judgment is entered for Defendants on Plaintiff’s first claim for relief under
 4               the Americans with Disabilities Act (“ADA”);
 5         2. Plaintiff shall take nothing by way of his ADA claim;
 6         3. The Court declines to exercise supplemental jurisdiction over Plaintiff’s state
 7               law claims and dismisses those claims without prejudice;
 8
           The Court VACATES all dates and deadlines. The Clerk of the Court shall close
 9
     the case.
10
11
           IT IS SO ORDERED.
12
13
           November 26, 2019
14
15
                                   ____________________________________
16                                          OTIS D. WRIGHT, II
17                                  UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28



                                                 2
